DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 8 and 15 
Cancelled: Claims 4, 5, 11, 12, 18 and 19 
Added: None 
Therefore Claims 1 – 3, 6 – 10, 13 – 17 and 20 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 3, 6 – 10, 13 – 17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new search was conducted and new prior art was found and will be used to reject the newly amended claim limitations. Please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 10, 13 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motoi US Publication 2017/0169002 A1 in view of Huh US Publication 2016/0103610 A1 in further view of Abt Jr. et al., US Publication 2011/0055329 A1.

With regards to Claims 1, 8 and 15, Motoi discloses: A method of electronic collaboration, a system (Title, Abstract and FIG 3) and A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for electronic collaboration (Paragraph [0101 & 0176]), comprising: 
a processor (FIG 10, 101 & 102); and memory (103, 105 & 106)
receiving, by a digitizer of a host, a mode switch notification (Paragraph [0042 – 0043] – teaches that the first digitizer 10A executes a handwriting sharing service), 
wherein the host (FIG 10, 17 touch screen display) comprises a display screen (17A & 17B), the digitizer (17C), and a keyboard (Paragraph [0099]), 
wherein the host further comprises a first portion and a second portion, the display screen is located on the second portion of the host, and the first portion of the host and the second portion of the host are physically distinct; wherein the keyboard is a physical keyboard (Paragraph [0099] – teaches of a conventional laptop computer device which carries a display and base which includes, touch pad and keyboard which are separate and distinct from each other);
wherein the digitizer (17C) is a multipurpose screen (Paragraph [0085 – 0089]);
based on the mode switch notification (handwriting sharing service), changing a mode of the host to a collaboration mode (Paragraph [0042 – 0043]); 
after changing the mode to the collaboration mode (Paragraph [0042 – 0043]):
sending local content (FIG 3, 21), by the host (10A), displayed on the digitizer to one or more collaborative hosts (FIG 3, 10B & 10C); 
receiving, by the host (FIG 3, 10A), published content (22 & 23) from one or more of the collaborative hosts (FIG 3, 10B & 10C); 
displaying the published content (22 & 23) and the local content (21) concurrently on the digitizer (FIG 3A, shows this feature); 
updating the digitizer with updated local content and received published content (FIG 3, shows this feature).  
receiving, after the updating, receiving a second mode switch notification (non-sharing handwriting mode) by the host (FIGS 1 & 2, bring the device back to normal mode/ non-sharing handwriting mode; Paragraph [0040 – 0041 and 0045]),
based on the second mode switch notification (Paragraph [0040 – 0041 and 0045] – executing handwriting sharing service), changing the mode of the host from the collaboration mode (handwriting sharing service) to a trackpad mode (Paragraph [0040 – 0041]), when the host is in the trackpad mode, the digitizer operates as a traditional trackpad (Paragraph [0040 – 0041 and 0045]).  
Motoi fails to explicitly disclose: wherein the host further comprises a first portion and a second portion, the display screen is located on the second portion of the host, the digitizer and the keyboard are located on the first portion of the host, and the first portion of the host and the second portion of the host are physically distinct; wherein the keyboard is a physical keyboard; wherein the display screen displays an application executing on the host; wherein the digitizer is a multipurpose display screen that functions as a multi- touch input device in a trackpad mode and as a second display screen in a collaboration mode, wherein, as the second display screen, the digitizer displays electronically drawn graphics as a local content; 
a mode switch notification
Huh discloses: wherein the host (FIG 7) further comprises a first portion (100) and a second portion (10), the display screen (14) is located on the second portion (10) of the host (FIG 7), the digitizer (131 – 135 – touch screens) and the keyboard (110) are located on the first portion (100) of the host (FIG 7), and the first portion (100) of the host and the second portion (10) of the host are physically distinct (FIG 7, shows this feature); 
wherein the keyboard (110) is a physical keyboard (Paragraph [0048]); 
wherein the display screen (14) displays an application executing (FIG 7, shows this feature) on the host (FIG 7); 
wherein the digitizer (131 – 135) is a multipurpose display screen (131 - 135) that functions as a multi-touch input device in a trackpad mode and as a second display screen in a collaboration mode (Paragraph [0019 & 0023]), wherein, as the second display screen (FIGS 5 & 7, 132 – 135), the digitizer displays electronically drawn graphics as a local content (FIGS 5 & 7, shows this feature); 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the host further comprises a first portion and a second portion, the display screen is located on the second portion of the host, the digitizer and the keyboard are located on the first portion of the host, and the first portion of the host and the second portion of the host are physically distinct; wherein the keyboard is a physical keyboard; wherein the display screen displays an application executing on the host; wherein the digitizer is a multipurpose display screen that functions as a multi- touch input device in a trackpad mode and as a second display screen in a collaboration mode, wherein, as the second display screen, the digitizer displays electronically drawn graphics as a local content in Motoi’s invention as taught by Abt Jr. invention.
The motivation for doing this would have been to increase added values of a keyboard and enhance user's convenience in an environment for using computers which is more complicated day by day (Huh’s invention Paragraph [0013]).
Abt Jr discloses: a mode switch notification (Paragraph [0021 – 0022])
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a mode switch notification in Motoi’s invention as taught by Abt Jr invention.
The motivation for doing this would have been so that it results in a more interactive content sharing experience with little or no manual intervention (Abt Jr. Abstract). 

With regards to Claims 2, 9 and 16, Motoi discloses: identifying the collaborative hosts by the host (FIG 3 & Paragraph [0042 – 0043]).  
Abt Jr discloses: identifying the collaborative hosts by the host (FIG 2, 202)

With regards to Claims 3, 10 and 17, Motoi discloses: initiating connections (Paragraph [0046] - wired or wireless network) between the collaborative hosts (10B & 10C) by the host (10A).  
Abt Jr discloses: initiating connections (FIG 1, through collaborative unit) between the collaborative hosts (110 & 112) by the host (102; Paragraph [0021 – 0030]).  

With regards to Claims 6, 13 and 20, Motoi discloses: wherein the host is an electronic notebook (Paragraph [0045]).  

With regards to Claims 7 and 14, Motoi discloses: wherein the mode switch notification originates from a stylus (Paragraph [0021] – using a stylus for the touch screen), a keyboard (keyboard), or an overlay (touch screen overlay) from the display screen of the first host other than the multipurpose display screen of the first host (Paragraph [0021]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625